                                                                        Exhibit
10.82



Promissory Note
$59,423,706.00
December 1, 2005
 
FOR VALUE RECEIVED, Private Mini Storage Realty, L.P., a Texas limited
partnership ("Borrower"), hereby promises to pay to the order of AMERCO, a
Nevada corporation (together with any and all of its successors and assigns
and/or any other holder of this Note, "Lender"), without offset, in immediately
available funds in lawful money of the United States of America, at 2727 North
Central Avenue, Phoenix, Arizona 85004, the principal sum of Fifty-Nine Million,
Four Hundred and Twenty-Three Thousand, Seven Hundred and Six and no/100ths
Dollars ($59,423,706.00) (or the unpaid balance of all principal advanced
against this Note, if that amount is less), together with interest on the unpaid
principal balance of this Note from day to day outstanding as hereinafter
provided.
 
Section 1   Payment Schedule and Maturity Date.
 
This Promissory Note shall mature on December 1, 2017 (the "Maturity Date").
From the date hereof through July 31, 2010, Borrower shall make monthly payments
to Lender of principal and interest hereunder. Interest shall accrue hereunder
at the Stated Rate (as hereinafter defined). The principal hereunder, together
with any Deferred Interest (as hereinafter defined) shall be amortized on the
basis of a thirty-year amortization schedule.
 
From August 1, 2010 through July 31, 2015, Borrower shall make monthly payments
to Lender of interest only, at the Stated Rate. There shall be no amortization
payments due and payable from August 1, 2010 through July 31, 2015.
 
From August 1, 2015 through the Maturity Date, amortization payments shall
resume, and Borrower shall make monthly payments to Lender of principal and
interest hereunder. Such principal payments shall again be amortized on the
basis of a thirty-year amortization schedule.
 
All payments hereunder of principal and interest shall be in arrears and shall
be made on the first day or each month, commencing on January 1, 2006 and
continuing on the 1st day of each succeeding month through and including the
Maturity Date. The entire principal balance of this Note then unpaid, together
with all accrued and unpaid interest and Deferred Interest, if any, and all
other amounts payable hereunder, shall be due and payable in full on the
Maturity Date.
 
At Borrower's request and the approval by Lender in Lender's sole discretion,
the Maturity Date may be extended to December 1, 2020.
 
Section 2 Interest Rate: Deferral of Portion of Interest.
 
    (a) The unpaid principal balance of this Note from day to day outstanding,
which is not past due, shall bear interest at a fixed rate of 7% per annum from
December 1, 2005 through November 30, 2007, 7.5% per annum from December 1, 2007
through November 30, 2009; 8% per annum from December 1, 2009 through the
Maturity Date (as may be extended as provided
 

--------------------------------------------------------------------------------







herein) (collectively, as applicable, the "Stated Rate"). Interest shall be
computed for the actual number of days which have elapsed, on the basis of a
365-day year.
 
(b) If any amount payable by Borrower hereunder is not paid when due (without
regard to any applicable grace periods), such amount shall thereafter bear
interest at a fixed rate of the then-applicable Stated Rate plus two percent
(the "Past Due Rate") per annum, to the fullest extent permitted by applicable
law.
 
(c) Notwithstanding the foregoing or any other provision in this instrument to
the contrary, Borrower shall have the right to make a minimum payment of
interest hereunder for such month at a pay rate equal to two percent (2%) per
annum of the outstanding principal hereunder. In such event, the deferred amount
(meaning the amount otherwise due pursuant to Section I above, less the amount
actually paid pursuant to this Section 2( c)) shall be deferred, added to the
principal balance hereunder, and shall accrue interest at the Stated Rate.
 
Section 3 Prepayment. Borrower may prepay the principal balance of this Note, in
full at any time or in part from time to time, without fee, premium or penalty
of any nature or kind whatsoever.
 
Section 4 Certain Provisions Regarding Payments. All payments made under this
Note shall be applied, to the extent thereof to accrued but unpaid interest, to
unpaid principal, and to any other sums due and unpaid to Lender under this Note
in such manner and order as Lender may elect. Remittances shall be made without
offset, demand, counterclaim, deduction, or recoupment (each of which is hereby
waived) and shall be accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practice of the collecting
bank or banks. Acceptance by Lender of any payment in an amount less than the
amount then due on any indebtedness shall be deemed an acceptance on account
only, notwithstanding any notation on or accompanying such partial payment to
the contrary, and shall not in any way (a) waive or excuse the existence of an
Event of Default, (b) waive, impair or extinguish any right or remedy available
to Lender hereunder, or (c) waive the requirement of punctual payment and
performance or constitute a novation in any respect. Whenever any payment under
this Note falls due on a day which is not a Business Day, such payment may be
made on the next succeeding Business Day.
 
Section 5 Representations and Warranties. As of the date hereof, Borrower hereby
represents and warrants to Lender as follows:
 
(a) The Borrower is a Texas limited partnership, duly organized and qualified to
do business under the laws of the State of Texas with the power and authority to
enter into this Note and to conduct its business as currently conducted and to
own its assets;
 
(b) The execution and delivery of and performance by the Borrower of its
obligations under this Agreement are within the power and authority of the
Borrower, and have been duly authorized by all necessary partnership action of
the Borrower; and
 
(c) This Note is a legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by the Borrower's bankruptcy, insolvency,
reorganization, moratorium or other laws or equitable principles relating to or
limiting creditors' rights generally and except indemnifications to the extent
unenforceable as a matter of public policy, and any instrument or agreement
required hereunder, when executed and delivered, will be similarly legal, valid,
binding and enforceable.
 

--------------------------------------------------------------------------------


Section 6 Events of Default. The occurrence of anyone or more of the following
shall constitute an "Event of Default" under this Note:
 
(a) Borrower fails to pay when and as due and payable any amounts payable by
Borrower to Lender under the terms of this Note and such failure continues for
one-hundred and eighty (180) calendar days after Borrower's receipt of written
notice from Lender of its failure to pay such amounts and Lender determines in
its sole discretion that there is no reasonable likelihood that Borrower will
cure such failure within a reasonable period of time thereafter.
 
(b) Any other covenant, agreement or condition in this Note is not fully and
timely performed, observed or kept, and such failure to perform, observe or keep
continues for thirty (30) days after Borrower's receipt of written notice from
Lender of its failure to so perform.
 
(c) The Borrower files a bankruptcy petition, a bankruptcy petition is filed
against any of the foregoing parties, or the Borrower makes a general assignment
for the benefit of creditors.
(d) A receiver or similar official is appointed for a substantial portion of the
Borrower's business, or the business is terminated, or, the Borrower is
liquidated or dissolved.
 
Section 7 Remedies. Upon the occurrence of an Event of Default, Lender may at
any time thereafter exercise anyone or more of the following rights, powers and
remedies:
 
(a) Lender may accelerate the maturity date and declare the unpaid principal
balance and accrued but unpaid interest on this Note, and all other amounts
payable hereunder, at once due and payable, and upon such declaration the same
shall at once be due and payable.
 
(b) Lender may set off the amount due against any and all accounts, credits,
money, securities or other property now or hereafter on deposit with, held by or
in the possession of Lender to the credit or for the account of Borrower,
without notice to or the consent of Borrower.
 
    (c) Lender may exercise any of its other rights, powers and remedies at law
or in equity.
 
Section 8 Remedies Cumulative. All of the rights and remedies of Lender under
this Note are cumulative of each other and of any and all other rights at law or
in equity, and the exercise by Lender of anyone or more of such rights and
remedies shall not preclude the simultaneous or later exercise by Lender of any
or all such other rights and remedies. No single or partial exercise of any
right or remedy shall exhaust it or preclude any other or further exercise
thereof, and every right and remedy may be exercised at any time and from time
to time. No failure by Lender to exercise, nor delay in exercising, any right or
remedy shall operate as a waiver of such right or remedy or as a waiver of any
Event of Default.
 
Section 9 Costs and Expenses of Enforcement. Borrower agrees to pay to Lender on
demand all costs and expenses incurred by Lender in seeking to collect this
Note, including court costs and reasonable out-of-pocket attorneys' fees and
expenses, whether or not suit is filed hereon, or whether in connection with
bankruptcy, insolvency or appeal.



--------------------------------------------------------------------------------


 
 
Section 10 Heirs. Successors and Assigns. The terms of this Note shall bind and
inure to the benefit of the representatives. successors and assigns of the
parties.
 
Section 11 General Provisions. Time is of the essence with respect to Borrower's
obligations under this Note. Borrower hereby (a) waives demand, presentment for
payment, notice of dishonor and of nonpayment, protest, notice of protest,
notice of intent to accelerate, notice of acceleration and all other notices
(except any notices which are specifically required by this Note) or filing of
suit and diligence in collecting this Note, consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; (b)
submits (and waives all rights to object) to non-exclusive personal jurisdiction
of any state or federal court sitting in the state and county in which payment
of this Note is to be made for the enforcement of any and all obligations under
this Note; and ( c) waive the benefit of all homestead and similar exemptions as
to this Note. A determination that any provision of this Note is unenforceable
or invalid shall not affect the enforceability or validity of any other
provision and the determination that the application of any provision of this
Note to any person or circumstance is illegal or unenforceable shall not affect
the enforceability or validity of such provision as it may apply to other
persons or circumstances. This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought. Captions and headings in this Note are
for convenience only and shall be disregarded in construing it. This Note and
its validity, enforcement and interpretation shall be governed by the laws of
the state in which payment of this Note is to be made (without regard to any
principles of conflicts of laws) and applicable United States federal law.
Whenever a time of day is referred to herein, unless otherwise specified such
time shall be the local time of the place where payment of this Note is to be
made. The term "Business Day" shall mean a day on which U.S. banks are open for
the conduct of substantially all of their banking business in the city in which
this Note is payable (excluding Saturdays and Sundays). The words "include" and
"including" shall be interpreted as if followed by the words "without
limitation."
 
Section 12 Notices. Any notice, request, or demand to or upon Borrower or Lender
shall be deemed to have been properly given or made when delivered in writing to
the intended recipient at the address specified below or, as to any party
hereto, at such other address as shall be designated by such party in a notice
to each other party hereto. Except as otherwise provided in this Notice, all
such communications shall be deemed to have been duly given when transmitted by
telecopier or personally delivered or, in the case of a mailed notice, upon
receipt. Notice addresses for Lender and Borrower are as follows:
 
If to Lender:
 
U-Haul International, Inc.
 2727 N. Central Avenue Phoenix, AZ 85004
Attn: Jason Berg



--------------------------------------------------------------------------------


 
 
If to Borrower:
 
Private Mini Storage Realty, L.P.
c/o Five SAC Self-Storage Corporation
715 South Country Club Drive
Mesa, AZ 85210
Attn: Bruce Brockhagen
 
Section 13 No Usury. It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under state law) and that this Section shall control every other covenant
and agreement in this Note. If applicable state or federal law should at any
time be judicially interpreted so as to render usurious any amount called for
under this Note or contracted for, charged, taken, reserved, or received with
respect to the Loan, or if Lender's exercise of the option to accelerate the
maturity date, or if any prepayment by Borrower results in Borrower having paid
any interest in excess of that permitted by applicable law, then it is Lender's
express intent that all excess amounts theretofore collected by Lender shall be
credited on the principal balance of this Note and the provisions of this Note
shall immediately be deemed reformed and the amounts thereafter collectible
hereunder and thereunder reduced, without the necessity of the execution of any
new documents, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder or thereunder. All
sums paid or agreed to be paid to Lender for the use or forbearance of the Loan
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan.
 
Section 14 Security. To secure Borrower's obligations under this Note, Borrower
hereby grants, pledges, hypothecates, transfers and assigns to Lender a first
priority and continuing lien on and first priority security interest in all of
Borrower's right, title, ownership, and equity interests in PM Preferred Jr.
Mezz, LLC and PM Partners Jr. Mezz, LLC ("Pledged Collateral"). On or before the
date hereof, Borrower will execute and deliver to Lender for filing one or more
financing statements in connection with the Pledged Collateral in the form
required to properly perfect Lender's security interest in the Pledged
Collateral in all jurisdictions deemed appropriate by Lender. Borrower shall
also execute such security agreements as are required in connection with the
foregoing pledge.
 
Section 15. Renewal and Extensions; Termination of Agreements. This Note is
executed in renewal, extension and consolidation of certain indebtedness created
and evidenced by that certain (i) letter agreement dated as of February 28, 2003
from AMERCO and U-Haul International, Inc. addressed to Private Mini Storage
Realty, L.P. and agreed and accepted by Private Mini Storage Realty, L.P., GJR
Master limited Partnership, GJR Management Holdings, L.P. and Private Mini
Storage, Inc.; (ii) Support Party Agreement dated December 30, 1997 among
AMERCO, Private Mini Storage Realty, L.P., in favor of The Chase Manhattan Bank
as Administrative Agent for the Lenders identified therein; and (iii)
Non-Exoneration Agreement dated as of March 3, 2003 made by AMERCO in favor of
JP Morgan Chase Bank as Administrative Agent for the benefit of the lenders
identified therein (collectively, the "Support Loan Documents"). Lender and
Borrower agree that all of the Support Loan Documents are hereby consolidated
and merged into this Note, and are hereby terminated and extinguished in their
entirety, and that this Note represents the entire agreement between Lender and
Borrower with respect to all of the indebtedness evidenced hereby.



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.
              
              Borrower:
                                    PRIVATE MINI STORAGE REALTY, L.P.,
                                    a Texas limited partnership
                                    
                                    By: Storage Realty L.L.C., a Texas limited
liability company
 
                                    BY: ________________                                   
                                    Name: ____________
                                    Title: _______________
